DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed September 23, 2021.  Claims 1 and 13 have been amended.  Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US Patent Application Publication No. 2018/0342225),  hereinafter Yun, in view of Jeong (US Patent Application Publication No. 2020/0302313) and in view of Kwon et al (US Patent Application Publication No. 2018/0217679), hereinafter Kwon.
Regarding claims 1 and 13, Yun teaches a display device [Fig. 5A, 17A-32C; para 0047-0048] comprising a rollable display screen [Fig 5B; 17A-17D; 22A-26B; para 0065-0066 – rollable display unit; 0091-0095 -- rotate such that the display unit 180 is wound into or unwound from a housing 183 or at the center of the display unit 180], a voice acquisition unit [para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43)];  an identification control unit [para 0075 -- voice recognition button 236; 0125 – pointer can be controlled through a voice command; 0157-0165 – keyword recognition….controller 170 can receive a voice command signal (S43)], a drive control unit [para 0059 -- control unit 170 can control the display device 100 by a user command; 0157-0165 -- controller 170 can withdraw the display unit 180; 0167-0170-- display-unit withdrawal command may include a specific-region withdrawal command and a content display command; 0212-214 -- the display unit 180 can be wound on the guide bar and the entire display region of the display unit 180 can be wound on the guide bar] and a display control unit [para 0059 -- control unit 170 can control the display device 100 by a user command; 0157-0165 -- controller 170 can withdraw the display unit 180; 0167-0170-- display-unit withdrawal command may include a specific-region withdrawal command and a content display command; 0212-214 -- the display unit 180 can be wound on the guide bar and the entire display region of the display unit 180 can be wound on the guide bar], wherein the voice acquisition unit is configured to acquire a first voice command [para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43)]; the identification control unit is configured to identify the first voice command acquired by the voice acquisition unit as a voice process command [para 0075 -- voice recognition button 236; 0125 – pointer can be controlled through a voice command; 0157-0165 – keyword recognition….controller 170 can receive a voice command signal (S43)],  Yun fails to specifically teach the details of utilizing voice recognition to specifically control the rollable screen to include the voice process command comprises the rolling operation command and the display drive command.  Jeong teaches [para 0010; 0160; 0225-0237; 0266-0269]  device comprises a communication unit for communicating with a plurality of devices; a microphone unit for receiving voice; an artificial intelligence unit for acquiring a command phrase, and determining, on the basis of the user who uttered the command phrase and of one or more types of functions corresponding to the command phrase, a device for performing a function corresponding to the command phrase, from among the plurality of devices; and a control unit for transmitting, to the determined device, a command for performing the function corresponding to the command phrase.  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].  The combination of Yun and Jeong teaches  the drive control unit is configured to perform an operation corresponding to the rolling operation command on the rollable display screen according to the rolling operation command [Yun’s para 0059 -- control unit 170 can control the display device 100 by a user command; 0157-0165 -- controller 170 can withdraw 33withdrawal command and a content display command; 0212-214 -- the display unit 180 can be wound on the guide bar and the entire display region of the display unit 180 can be wound on the guide bar in operation with Jeong’s device control processing] and the display control unit is configured to control a display state of the rollable display screen according to the display drive command [Yun Fig’s 7A-7C ; para 0105-0116 – displayed menu; 14B-21—information related to connected devices….movie recommendation menu generated based on voice command…screen setting menu; Jeong’s para 0155-0159; 0163].  Yun fails to specifically teach. But Kwon teaches the display device further comprises an accommodation structure and a fixing bar, one end of the rollable display screen is within the accommodation structure, an other end, which is opposite to the one end, of the rollable display screen is outside the accommodation structure and connected to the fixing bar, and the fixing bar is configured to prevent the other end of the rollable display screen from being completely located within the accommodation structure [Figs 1B, 1D, 4; para 0117-0121].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the accommodation structure and fixing bar configuration suggested by Kwon, in the display system of Yun, so as to implement Yun’s rollable display in Yun’s smartphone, PDA [para 0047] or other small portable device, to provide a mobile terminal providing a user interface through which a mobile terminal having a rollable display can be controlled easily and efficiently, as suggested by Kwon [para 0006].
Regarding claims 2, 19, and 20, the combination of Yun, Jeong and Kwon teaches wherein the identification control unit is further configured to receive state feedback information sent from the rollable display screen [Jeong para 0271-0275], the state feedback information comprises a current rolled state and a current display state of the rollable display screen [Jeong para 0155-0159; 0163, where one having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008], and the identification control unit is further configured to store the current rolled state and the current display state of the rollable display screen in a memory [where storing the rolled state and display state is an obvious and one having routing skill in the art would have been able to modify the Yun/Jeong/Kwon system to store the state information so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008].
Regarding claim 5, the combination of Yun, Jeong and Kwon teaches the rolling operation command comprises a completely rolling command, a completely expanding command or a partially expanding command [Yun para 0093 – guiding the display unit to be wound or unwound; Kwon para 0119 -- the display 151 is fully rolled out is called a mobile terminal open state; 0121 -- rollable display 151 is not exposed to the outside will be called a closed state]. 
Regarding claim 6, the combination of Yun, Jeong and Kwon teaches the display drive command comprises a turn-off command, a turn-on command or a standby command [Yun para 0076 – power button 231 in combination with Jeong’s voice controlled devices, where one having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of providing an enhanced user convenience through the device via  the executed voice command of the user, as suggested by Jeong [para 0008]. 
Regarding claim 7, the combination of Yun, Jeong and Kwon teaches a voice capture unit configured to capture the first voice command, and send the first voice command to the voice acquisition unit [Yun para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43)].
Regarding claim 9, the combination of Yun, Jeong and Kwon teaches an accommodation structure [Yun (183)/Kwon first housing (101), and the voice capture unit is located on a bottom or an outer side wall of the accommodation structure [Yun para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43)]; Jeong Fig 1B. 1C.; microphone 122]. 
Regarding claim 10, the combination of Yun, Jeong and Kwon teaches the voice acquisition unit is configured to acquire the first voice command from the voice capture unit, and the voice capture unit is located in a terminal device [Yun para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; Jeong Fig 1B. 1C.; microphone 122]. 
Regarding claim 12, the combination of Yun, Jeong and Kwon teaches an accommodation structure, and the identification control unit, the drive control unit and the display control unit are located within the accommodation structure [Kwon Figs 1B, 1D, 4; Jeong’s Fig 1B. 1C. 2, 3, 4]. 
Regarding claim 14, Yun teaches acquiring a second voice command [para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43), where allowing the user to issue additional voice commands is an obvious step requiring only routine skill in the art].  Yun fails to teach extracting voiceprint information from the acquired second voice command by using a voiceprint recognition technology.  Jeong teaches determining who has uttered the voice command [para 0257-0261 -- the artificial intelligence unit 130 may determine who has uttered the command word using the vocal information of a plurality of users 610, 620 and 630 and the voice received through the mic 122].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.
Regarding claim 15, Yun fails to teach, but Jeong teaches comparing the extracted voiceprint information with a prestored voiceprint information to obtain a comparison result [para 0248-061]. One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.  The combination of Yun and Jeong fail to teach outputting an authentication failure prompt if the comparison result indicates that the extracted voiceprint information is not the same as the prestored voiceprint information. However, outputting authentication failure messages are obvious steps in voiceprint processing, and one having ordinary skill in the art at the time of the invention would have been able to modify the Yun/Jeong/Kwon system to implement an authentication failure notification, for the purpose of ensuring an authorized user is aware of the status of the authentication and can be provided with the opportunity to submit additional speech input to ensure the valid user can access and control the device.

Claims 3-4, 8, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Jeong and Kwon as applied to claims 2 and 14 above, and further in view of Chakladar (US Patent Application Publication No. 2013/0325484), hereinafter, Chakladar.
Regarding claims 3 and 16, the combination of Yun, Jeong and Kwon fail to teach implementation of wake-word processing.  Chakladar teaches [Fig, 2, 4; para 0017-0028; 0043-0044; 0049-0050] an apparatus and method for executing a voice command in an electronic device, where a voice signal is detected and speech is recognized. When the recognized speech contains a wakeup command, a voice command mode is activated, a control signal or a result signal corresponding to the voice command is generated and transmitted to the electronic device. The device receives and processes the control or result signal, and awakens. Chakladar suggests the system is advantageous in allowing, voice commands to be are executed without the need for the user to physically touch the electronic device [abstract].  One having ordinary skill in the art would have recognized the advantages of implementing the wake-word processing suggested by Chakladar, in the Yun/Jeong/Kwon system, for the purpose of allowing the user to activate a device for speech recognition processing so as to allow the user to initiate operation without the need for the user to physically touch the device, as suggested by Chakladar.
Regarding claim 4, Yun teaches acquiring a second voice command [para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43), where allowing the user to issue additional voice commands is an obvious step requiring only routine skill in the art].  Yun fails to teach extracting voiceprint information from the acquired second voice command by using a voiceprint recognition technology.  Jeong teaches determining who has uttered the voice command [para 0257-0261 -- the artificial intelligence unit 130 may determine who has uttered the command word using the vocal information of a plurality of users 610, 620 and 630 and the voice received through the mic 122].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the device control command techniques with speaker identification and processing suggested by Jeong, in the controllable display apparatus of Yun, for the purpose of ensuring only an authorized speaker can control the device to perform certain operations, thereby ensuring minors do not have access to devices without parental consent.
Regarding claim 8, the combination of Yun, Jeong, Kwon, and Chakladar teaches a voice capture unit configured to capture the first voice command, and send the first voice command to the voice acquisition unit [Yun para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; 0125 – pointer can be controlled through a voice command; 0157-0165 -- controller 170 can receive a voice command signal (S43)].
Regarding claim 11, the combination of Yun, Jeong, Kwon, and Chakladar teaches the voice acquisition unit is configured to acquire the first voice command from the voice capture unit, and the voice capture unit is located in a terminal device [Yun para 0075 -- voice recognition button 236; 0083 – voice acquisition unit can include at least one microphone 291; Jeong Fig 1B. 1C.; microphone 122].
Regarding claim 17, Yun, Jeong, Kwon, and Chakladar fails to teach reading a current rolled state and a current display state of the rollable display screen according to the voice wake-up command. However, reading a current state of the rolled and display state is an obvious step and one having routing skill in the art would have been able to modify the Yun/Jeong/Kwon/Chakladar system to store the state information so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].
Regarding claim 18, the combination of Yun, Jeong, Kwon, and Chakladar fails to specifically teach outputting a voice prompt according to the current rolled state and the current display state of the rollable display screen, for a user outputting the first voice command according to the voice prompt.  However, outputting a voice prompt is an obvious step and one having routing skill in the art would have been able to modify the Yun/Jeong/Kwon/Chakladar system to store the state information and prompt the user to indicate the system is available for speech recognition, so as to ensure the system can correctly determine the function to be executed and ensure the user’s desired command is executed, for the purpose of providing an enhanced user convenience through the device via the executed voice command of the user, as suggested by Jeong [para 0008].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659